Citation Nr: 0601273	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January March 1952 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.


REMAND

At a hearing before the undersigned Veterans Law Judge in 
August 2005, the veteran testified that he injured his neck 
in service when he stumbled and fell down a ravine during 
night maneuvers.  He also reported injuring his neck again 
during a parachute jump.  The veteran submitted an October 
2003 letter from his chiropractor stating that it was 
possible that the veteran's cervical spine disability was 
caused by his paratrooping.  Since there is a medical opinion 
indicating the possibility of a current disability related to 
service, a VA medical examination with opinion is indicated.  
Furthermore, the veteran's service medical records, other 
than his July 1955 separation examination report, are 
unavailable, and the duty to assist is particularly great in 
light of the unavailability of service medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).

Following the veteran's hearing, the veteran's representative 
submitted additional pertinent medical evidence to the Board.  
This medical evidence was submitted without a waiver of 
agency or original jurisdiction (AOJ) review.  Accordingly, 
AOJ consideration of the newly submitted evidence is required 
prior to Board deciding the veteran's claim.

In light of these circumstances, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should request the veteran to 
provide a copy of any records pertaining 
to treatment or evaluation of his 
cervical spine disability which have not 
already been submitted, or the identify 
information and any necessary 
authorization to enable VBA to obtain the 
records on his behalf.  

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran.  If the VBA is unable to obtain 
a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

3.  When the above actions have been 
accomplished, the VBA should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present cervical spine 
disability.  Any indicated tests and 
studies should be performed.  The claims 
file must be made available to and 
reviewed by the examiner.  Based upon the 
claims file review and the examination 
results, the examiner should provide an 
opinion concerning each currently present 
disorder of the veteran's cervical spine 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed should also be 
provided.  

4.  The VBA should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the VBA should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the VBA should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The VBA should also undertake any 
other development it determines to be 
indicated.

6.  Then, the VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the requisite opportunity to respond. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

